Citation Nr: 0607191	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for residuals of 
pneumonia.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  The Regional Office (RO) in Manila, Republic of the 
Philippines reported in its statement of the case issued 
during this appeal that the veteran was a prisoner-of-war 
(POW) of the Japanese Government from May 21, 1942 to August 
1, 1942.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) RO in Manila, Republic of 
the Philippines.  In his notice of disagreement, dated in 
November 2003, the veteran limited the issues on appeal to 
those on the title page.  38 C.F.R. § 20.200 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO denied the veteran's claims for service connection for 
bronchial asthma and pneumonia on the basis that there was no 
current diagnosis of either disorder in the claims folder.  
However, a review of the record reveals the veteran submitted 
July 1995 treatment records from the Philippine Heart Center, 
which included diagnoses of both bronchial asthma and 
pneumonia.  In addition, a chest X-ray report from the 
Philippine Heart Center taken in June 2001 indicated that 
pneumonia should be considered.  Also, the December 2001 VA 
TB Board Review noted that an acute bacterial infection 
(pneumonia) should be considered.  

VA examinations were conducted in November 2001 and May 2002 
for the purpose of determining if the veteran's service-
connected pulmonary tuberculosis (PTB) was active.  The 
instructions forwarded to the VA examiners did not include 
diagnosing any other current pulmonary disorders or 
determining if the veteran had residuals of any other lung 
disease.  Although the body of the May 2002 VA examination 
report noted a history of a diagnosis of chronic obstructive 
pulmonary disease (COPD), there is no mention in the 
diagnostic impression of COPD, by history.  

The veteran has not asserted he had bronchial asthma or 
pneumonia in service.  He contends his service-connected PTB 
made him more susceptible to chronic pulmonary infections and 
the development of other respiratory disorders.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a)(2005).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection is currently in effect for pulmonary 
tuberculosis.  The evidence includes records of treatment for 
bronchial asthma and possible pneumonia.  The Board has 
concluded the veteran must be afforded a VA examination to 
determine if he currently has any other lung disease, to 
include asthma and residuals of pneumonia.  If so, a medical 
opinion should be requested as to any etiological 
relationship between the veteran's service-connected PTB and 
any other currently diagnosed pulmonary disorder(s), to 
include whether the former service-connected disease 
aggravated any additional lung disease that may be present.  
38 C.F.R. § 3.310(a); Allen, supra.

The Board also notes the veteran told the VA examiner in 
November 2001 that he was being followed by his physician 
once every one to two months for evaluation and treatment for 
a productive cough, back pain and occasional dyspnea.  The 
veteran did not inform the RO of the name, address and 
approximate dates of treatment.  While VA has a duty to 
assist the veteran in obtaining evidence, the regulations 
also require that the veteran cooperate fully with VA's 
efforts to obtain relevant records.  This includes providing 
enough information to identify and locate existing records.  
The veteran should be contacted to request all identifying 
information relating to any additional relevant medical 
evidence that has not been obtained.  38 C.F.R. 
§ 3.159(c)(1)(i)(2005).  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have evaluated or treated him in the 
recent past for lung disease, to include 
bronchial asthma, pneumonia or residuals 
of either disease.  The veteran is 
specifically requested to identify the 
health care provider who was treating him 
every one to two months for his symptoms 
of productive cough, back pain, and 
occasional dyspnea.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of any lung disease that may 
currently be present, other than his 
already service-connected pulmonary 
tuberculosis (PTB).  The claims folder 
should be made available to the examiner 
in conjunction with this evaluation.  
Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the clinical evaluation and any 
diagnostic studies that are deemed 
necessary, the examiner is asked to 
diagnose all current pulmonary diseases, 
to include claimed bronchial asthma and 
residuals of pneumonia.  The examiner is 
then requested to answer the following 
question:  

Is it at least as likely as not (50 
percent or greater probability) that 
any additional pulmonary disease 
that may be present was caused or 
aggravated by the veteran's service-
connected PTB?  

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the clinician 
should so indicate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

